15 So. 3d 657 (2009)
William M. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-350.
District Court of Appeal of Florida, First District.
June 22, 2009.
Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Peters v. State, 984 So. 2d 1227 (Fla.2008).
HAWKES, C.J., ALLEN and CLARK, JJ., concur.